Case: 10-10750 Document: 00511450021 Page: 1 Date Filed: 04/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 19, 2011
                                     No. 10-10750
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ELIAS ARZOLA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:10-CR-41-4


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Elias Arzola has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Arzola has
filed a response. The record is insufficiently developed to allow consideration at
this time of Arzola’s claim of ineffective assistance of counsel; such a claim
generally “cannot be resolved on direct appeal when the claim has not been
raised before the district court since no opportunity existed to develop the record

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10750 Document: 00511450021 Page: 2 Date Filed: 04/19/2011

                                  No. 10-10750

on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091
(5th Cir. 2006) (internal quotation marks and citation omitted).         We have
reviewed counsel’s brief and the relevant portions of the record reflected therein,
as well as Arzola’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, Arzola’s motion for the appointment of new counsel is
DENIED, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                        2